Worden, J.
Boyer sued Glasscock before a justice of tbe peace, and such proceedings were bad in tbe action as that, on December 16th, 1873, tbe justice rendered judgment in favor of Boyer, against Glasscock, for something over forty-seven dollars and costs. This judgment was duly entered and signed by tbe justice. Glasscock filed an appeal bond with tbe justice, with surety, in tbe sum of two hundred and twenty-five dollars, and tbe justice approved the bond January 15th, 1874. Tbe transcript from tbe justice and tbe appeal bond were filed in the court below January 29th, 1874.
At tbe February term, 1874, of tbe court below, tbe cause was continued, and at tbe April term of that year, on motion of Boyer, tbe appeal was dismissed, and Glasscock excepted. He appeals to this court.
Tbe record does not inform us on what ground tbe appeal was dismissed, nor is any brief filed by tbe appellee showing tbe ground on which it was supposed that tbe appeal was imperfect. Tbe appeal, it seems to us, was properly perfected, and within tbe time required, and we perceive no ground for dismissing it.
Tbe judgment below is reversed, with costs, and tbe cause remanded for further proceedings.